Citation Nr: 1730807	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-08 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for otherwise specified depressive disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for myocarditis.

3.  Entitlement to service connection for a bilateral eye disability. 

4.  Entitlement to an initial rating in excess of 10 percent for left knee meniscus tears and strain with laxity. 

5.  Entitlement to an initial rating in excess of 10 percent for right knee meniscus repairs and strain with laxity, exclusive of a period during which the Veteran was in receipt a temporary total rating.

6.  Entitlement to a compensable rating for limitation of flexion of the left knee prior to October 1, 2014, and a rating in excess of 10 percent thereafter.  

7.  Entitlement to a compensable rating for limitation of flexion of the right knee prior to October 1, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied granted service connection for right and left knee disabilities, myocarditis, and adjustment disorder with depression and anxious mood, and denied service connection for a bilateral eye disorder.  In that decision, the RO assigned a noncompensable rating for adjustment disorder, and assigned 10 percent disability ratings for myocarditis and the bilateral knee disabilities; all effective dates assigned were January 31, 2010,the date following discharge from military service.  The Veteran has timely appealed with regard to the above issues.
In February 2014, the Veteran testified at a video-conference hearing before a Veterans Law Judge.  A copy of the hearing transcript is of record.  In an April 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the February 2014 hearing was unavailable, and offered him the opportunity for another Board hearing.  The April 2016 letter stated that if the Veteran did not request a new hearing within 30 days, the Board would assume that he did not want another hearing and proceed with the appeal.  The Veteran did not respond to the April 2016 letter and it therefore is presumed that he does not desire a new hearing.

In May 2014, the Board remanded the Veteran's claims for further evidentiary development.

In a June 2014 rating decision, the RO granted a temporary 100 percent disability rating for surgical or other treatment necessitating convalescence for the right knee disability from May 12, 2014, to August 31, 2014.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to higher disability rating for that period.

In a January 2015 rating decision, the RO assigned a separate 10 percent rating for limitation of flexion of the right knee, effective October 1, 2014; a separate 10 percent rating for limitation of flexion of the left knee, effective October 1, 2014; increased the assigned rating for the psychiatric disorder, recharacterized as otherwise specified depressive disorder to a 30 percent, effective January 31, 2010; and increased the assigned rating for myocarditis to a 30 percent, effective January 31, 2010.  The Veteran has not expressed satisfaction with the increased disability ratings; thus, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Also, in the January 2015 rating decision, the RO granted service connection for hypertension, which had previously been on appeal after being denied by the RO's March 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to higher ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's otherwise specified depressive disorder have more nearly approximated occupational and social impairment with reduced reliability and productivity, but it has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's myocarditis does not more nearly approximate more than one episode of acute congestive heart failure in the past year; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  Refractive error and astigmatism are not diseases or injuries for VA compensation purposes.

4.  The weight of the competent, persuasive evidence establishes that the Veteran does not have a current bilateral eye disability due to disease or injury in service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial a rating of 50 percent, but no higher, for otherwise specified depressive disorder, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes (DCs) 9499-9434 (2016).

2.  The criteria for an initial rating in excess of 30 for myocarditis are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, DCs 7099-7020 (2016).

3.  The criteria for entitlement to service connection for a bilateral eye are not met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

The Veteran's claims for higher initial ratings are "downstream" issues in that they arose from initial grants of service connection.  The RO issued letters dated in June 2009 and May 2010 that advised the Veteran of the evidence necessary to substantiate his claims for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Importantly, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claim for service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify has been met in this case.

As indicated above, the appeal was remanded in May 2014 to, among other things, obtain outstanding VA treatment records, Social Security Administration (SSA), and afford the Veteran VA examinations to determine the severity of his service-connected disabilities and the nature and etiology of his bilateral eye disability.  

The Veteran was scheduled for a VA examination in October 2014, pertaining to his service connection claim for bilateral eye disability.  The Veteran failed to appear for the examination.  In a November 2014 report of general information, the Veteran reported that he did not want to reschedule his eye examination and to proceed with the adjudication of his claim without an examination. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).

38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In contrast, when the examination was scheduled in connection with, among other things, a claim for increase, "the claim shall be denied."  A claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b).  Turk v. Peake, 21 Vet. App. 565, 570 (2008).  Here, the claim for entitlement to service connection for a bilateral eye disability is an original compensation claim; the claim shall be rated based on the evidence of record.

Initially, the Board notes that the claims file does not contain a copy of a letter that was sent to the Veteran informing him of the time and date of the examination.  In this regard, there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (quoting Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process," Jones v. West, 12 Vet.App. 98, 102 (1998); additional evidence to corroborate that assertion is required, Clarke, 21 Vet.App. at 133.  Once a claimant has submitted clear evidence of irregularity, the burden shifts to VA to establish that the official duties were properly performed. See Sthele v. Principi, 19 Vet.App. 11, 17 (2004).

In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).   

As here, the AOJ followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  Therefore, the Board finds that he failed to report for an examination scheduled in connection with his claim for service connection for a bilateral eye disability.  The next question to be addressed under 38 C.F.R. § 3.655(a) is whether entitlement to the benefits sought can be established without the scheduled reexamination.  For the reasons indicated below, the Board finds that it cannot, and the claim shall be decided based on the evidence of record.

VA fulfilled its duty to assist the Veteran in obtaining updated VA treatment records, SSA records, and any other identified and available evidence needed to substantiate his claims.  In October 2014, the Veteran was afforded VA examinations to determine the severity of his service-connected disabilities.  Additionally, during the appeal period, the Veteran was afforded VA examinations in July 2009 to determine the severity of his service-connected disabilities.  The Board finds that the VA examination reports are adequate because, for the reasons indicated in the discussion below, they are based on consideration of the Veteran's prior medical history and described the disability, in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the February 2014 Board hearing, the Veterans Law Judge explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

II.  Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran asserts that he is entitled to a higher rating for his otherwise specified depressive disorder.

The Veteran's otherwise specified depressive disorder is rated 30 percent disabling under DCs 9499-9434.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The use of the "99" diagnostic code reflects the disability is unlisted. Id.

Major depressive disorder and unspecified depressive disorder are listed at DCs 9434 and 9435 of 38 C.F.R. § 4.130.  All mental disorders are evaluated pursuant to 38 C.F.R. § 4.130 under the General Rating Formula for Mental Disorders (General Rating Formula).

Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  This case was initially certified to the Board in November 2012.  

Turning to the evidence of record, in July 2009, the Veteran was afforded a VA mental disorders examination.  The Veteran reported anxiety and sleep impairment.  He stated that he was anxious and depressed due to the medical and physical evaluation board process.  He denied suicidal ideation, delusions, and hallucinations.  He is married and has a two year old daughter.  He has a high school degree.  He stated that he has no difficulties with his occupation.  The examiner found that the Veteran's social functioning is good.  There was no memory, thought process, or communication impairment.  He is able to maintain personal hygiene.  He was alert and oriented.  There was no obsessive or ritualistic behavior.  The examiner diagnosed adjustment disorder with depression and anxious mood and assigned a GAF score of 70.  The examiner opined that the Veteran's adjustment disorder with depression and anxious mood do not cause significant occupational or social impairments.  

During VA treatment visits in March 2010 and April 2010, the Veteran reported anxiety and panic attacks.

A June 2010 VA treatment record documents the Veteran's complaints of anxiety.  

In the Veteran's April 2012, substantive appeal, he indicated that he has occupational and social impairments with deficiencies in most areas such as work school, family relations, judgment, thinking, and or mood.

In a June 2014 statement, the Veteran reported that he exhibits impaired concentration and memory, which have resulted in his academic probation.  He denied suicidal ideation.  He described that he has heard a voice of a child.  He stated that six months ago was he last he heard a voice.  

In a June 2014 VA treatment record, the Veteran reported depression, lack of motivation, sleep impairment, social anxiety, daily depressed mood, multiple panic attacks, difficulty concentrating, anger, and irritability.  He stated that he experiences social anxiety; particularly if he is meeting someone for the first time or in a group setting.  He denied suicidal ideation.  The Veteran stated that he got married in 2005 and divorced in 2009; however, he and his former wife are back together.  He stated that he and his wife have one child together, and his wife has another child from a different relationship; they all live together.  He indicated that he has limited social support; he explained that he does not trust others.  He stated that his family makes him happy.  He stated that he has a high school degree and an associate degree in audio engineering.  He stated that he is currently taking college courses for a bachelor's in business.  The VA treatment provider found that the Veteran's thought content and speech were normal.  His affect was appropriate and mildly constricted.  His insight and judgement were fair.  The treatment provider diagnosed major depressive disorder and unspecified anxiety disorder. 

During an October 2014 examination, the Veteran reported depression, isolation, memory and concertation impairment, sleep impairment, disturbances of motivation and mood, and family difficulties.  He stated that he is often late to appointments due to his memory impairment.  He indicated that he is still with his former wife.  His two children live with him and his former wife.  He stated that he speaks with his father, occasionally.  He described his relationship with his siblings as rocky.  He indicated that he is not able to play with his daughter.  He stated that he feels that he is pressured by his family; he explained that his immediate family is homeless and that they frequently turn to him for assistance.  He stated that he is unemployed and has not worked since 2010.  He was an intern for audio engineering.  He stated that he is unable to work due to his mental condition and knee disability. 

The October 2014 examiner found that the Veteran was appropriately dressed.  His affect was constricted but appropriate.  Thought process was spontaneous, relevant and goal directed.  There was no evidence of hallucinations or delusions.  There was no gross impairment of memory.  Insight and judgement were adequate.  The examiner diagnosed other specified depressive disorder.  The examiner found that the Veteran's psychiatric disability does not preclude gainful employment substantially.  The examiner opined that the Veteran's mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

The evidence reveals that throughout the appeal period, the Veteran's other specified depressive disorder has manifested by panic attacks, sleep impairment, social anxiety, depressed mood, lack of motivation, impaired memory and concentration.  Consistently, throughout the appeal period, the Veteran reported that he experiences depressed mood.  Notably, during the June 2014 VA treatment visit, the Veteran described that he experiences depressed mood daily.  During VA treatment visits he reported experiencing panic attacks and social anxiety, particularly if he is meeting someone for the first time or in group settings.  See VA treatment report dated June 2014.  He also reported that he has limited social support, mainly, because he does not trust others and during the October 2014 VA examination, the Veteran reported that he has family difficulties.  

Having considered these factors together and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's other specified depressive disorder symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  

The Board finds that the Veteran's other specified depressive disorder symptoms and overall impairment do not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities.  Although the Veteran indicated that his memory impairment has resulted in academic probation, the evidence shows that the Veteran has a high school degree and obtained an associate degree in audio engineering.  Furthermore, he has continued taking college courses for a bachelor's degree.  Moreover, throughout the appeal period, he consistently denied suicidal ideation.  See VA examination report dated July 2009 and VA treatment report dated June 2014.  The July 2009 VA examiner specifically noted that the Veteran does not exhibit obsessive or ritualistic behavior.  The examiners found that the Veteran was able to maintain to his personal hygiene and was appropriately dressed.  See VA examination reports dated July 2009 and October 2014.  Notably, although the Veteran described social anxiety in large crowds, limited social support due to his inability to trust others, and family difficulties, the evidence does not indicate an inability to establish and maintain effective relationships as contemplated in the 70 percent rating criteria.  To this end, the Veteran has reported that although he and his wife were previously divorced, he has had a relationship with his wife since 2005 and has lived together with their daughter and his wife's chid from another relationship.  Moreover, he stated that he has a relationship with them and that they make him happy.  

Furthermore, there are no other symptoms that the Veteran reported that nearly approximate the 100 percent rating.  For example, there was no evidence that the Veteran had gross impairment in thought processes or communication.  Although, during the June 2014 VA treatment visit, the Veteran reported that he heard a child's voice, he consistently denied delusions and hallucinations.  See VA examinations report dated July 2009 and October 2014.  There was no evidence of grossly inappropriate behavior.

As to memory impairment, the Veteran reported that he is often late to appointment and that he is on academic probation, due to his memory impairment.  The October 2014 VA examiner found that there was no gross impairment of memory.  Importantly, there is no evidence of memory loss for names of close relatives or owns name as contemplated in the 100 percent rating criteria.  Moreover, the above discussion reflects that the Veteran had some social relationships, and therefore the overall level of impairment does not more nearly approximate the total social impairment listed in the criteria for a 100 percent rating.

In sum, the evidence does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Therefore, the Board finds that the criteria for a 100 percent rating have not been demonstrated by the evidence.

As the preponderance of the evidence is against an initial rating higher than 50 percent, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Myocarditis

The Veteran contends that he is entitled to a higher rating for his myocarditis.

The Veteran's myocarditis is rated 30 percent disabling under DCs 7099-7020.  
The hyphenated diagnostic code in this case indicates that an unlisted organic disease of the cardiovascular system, under Diagnostic Code 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected myocarditis is rated by analogy) is cardiomyopathy, which is evaluated under DC 7020.  38 C.F.R. § 4.104.

Under this formula, a 30 percent rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7020 (2016).

A MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, a medical examiner's estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In July 2009, the Veteran was afforded a VA heart examination.  He reported that in July 2009, he was admitted to the hospital for shortness of breath and chest pain; he was assessed with mild elevated cardiac markers with troponin T peaks chest.  He currently reported chest pressure and shortness of breath.  The examiner indicated that a transthoracic echocardiogram report showed no abnormalities; his ejection fraction was normal.  A cardiac (magnetic resonance imaging) MRI report reflected myocarditis.  The examiner noted that such MRI findings could be suggestive of infiltrative cardiomyopathy.  The examiner estimated the Veteran's workload of 7 METs.

In the Veteran' March 2010 notice of disagreement, he stated that experienced dizziness, weakness, and fatigue with his daily activities, such as walking up and down stairs. 

An April 2010 VA treatment report documents the Veteran's complaints of dizziness and fast heartbeat. 

A private October 2010 echocardiogram report reflected normal left ventricular size and function with a left ventricular ejection fraction of 60 percent.   

During an October 2014 VA examination, the Veteran reported chest discomfort, heart palpitations, and shortness of breath.  The examiner indicated that there was no evidence of cardiac hypertrophy or congestive heart failure.  An October 2014 echocardiogram report showed left ventricular ejection fraction of 60 percent
An interview-based METs test reflects the Veteran reported fatigue at the 5 to 7 METs level, which is consistent with activities such as walking one flight of stairs, golfing, mowing the lawn with a push mower, and yard work.  The examiner diagnosed myocarditis.  The examiner opined that the Veteran's myocarditis does not impact his ability to work. 

The Board finds that a rating in excess of 30 percent for myocarditis is not warranted, for the following reasons. 

The Veteran's myocarditis has manifested by shortness of breath, chest pain, fatigue, heart palpitations, dizziness, workload of 5 to 7 METs, and left ventricular ejection fraction 60 percent.  

Although the Veteran experienced fatigue, angina, and dizziness, he was able to achieve a workload of 5 to 7 METs.  Furthermore, during the appeal period there is no evidence of acute congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, the Board finds that the evidence does not more nearly approximate the criteria for a 60 percent rating. 

Similarly, the Board also finds that the criteria for a 100 percent evaluation has not been met, as there is no evidence of workload of three METs or less, chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Thus, for the reasons stated above, the criteria for an initial rating in excess of 30 percent for myocarditis have not been met or approximated.  As the preponderance of the evidence is against a higher  initial rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b).


III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that the Veteran's otherwise specified depressive disorder and myocarditis do not warrant referral for extraschedular consideration.  Specifically, as to the otherwise specified depressive disorder, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's otherwise specified depressive disorder causes marked interference with employment for purposes of an extraschedular rating.  Additionally, with regard to the myocarditis, the severity and symptomatology of the Veteran's myocarditis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's myocarditis manifested by shortness of breath (dyspnea), fatigue, and a workload of 5 to 7 METs, which is contemplated by the schedular rating under DC 7020.  As such, the Board finds that the Veteran's schedular ratings are adequate to compensate him for his myocarditis.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In a June 2014 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective May 2, 2013.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran' overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted for this period of time.  Regarding the period prior to the TDIU, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

IV.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no bright line rule prohibiting consideration of evidence dated prior to the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Here, the Veteran claims that he has a current bilateral eye disability that is due to his military service.  See, e.g., Veteran's claim dated June 2009. 

For the reasons below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral eye disability.

During service, the Veteran was diagnosed with refractive error-hypermetropia and astigmatism.  See, e.g., service treatment record (STR) dated in September  2008.

In June 2009, the Veteran was afforded an eye examination.  He was diagnosed with bilateral refractive error of compound myopic astigmatism.  

The law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303 (c), 4.9; see also Veterans Benefit Administration (VBA) Manual M21-1, Part IV, ii.2.B.6.b.

The VA treatment records reflect the continuing monitoring and treatment of the Veteran's refractive error and astigmatism, but do not reflect any opinion suggesting an in-service superimposed disease or injury.  See VA treatment record dated May 2014.

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  As indicated the Veteran is diagnosed with refractive error-hypermetropia and astigmatism.  Because refractive error and astigmatism are excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107 (b) regarding reasonable doubt is not for application.  Thus, the Board finds that service connection for refractive error and astigmatism are not warranted as a matter of law.

To this end, while VA treatment records document the Veteran's complaints of eye pain and blurriness, the Veteran's claims file does not reflect the existence of a disease or injury underlying such symptoms, and the refractive error and astigmatism are specifically excluded in the applicable regulation from the definition of disease or injury.

The question of whether symptoms such as eye pain and blurriness could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of eye pain and blurriness are not due to disease or injury.  It follows that they are not due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral eye disability. The benefit-of-the-doubt doctrine is therefore not for application in this instance and the claim must be denied.  See 38 U.S.C. A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

ORDER

Entitlement to a 50 percent initial rating, but no higher, for otherwise specified depressive disorder, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for myocarditis is denied.

Entitlement to service connection for a bilateral eye disability is denied. 


REMAND

With regard to the claims for higher initial ratings for right and left knee disabilities, the Veteran was last afforded a VA examination in October 2014 to assess the severity of his service-connected right and left knee disabilities. 

Subsequently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the October 2014 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

Under these facts, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected right and left knee disabilities, to include pertinent findings pursuant to Correia.

Accordingly, the claims remaining on appeal are REMANDED for the following action:
1.  Obtain records of treatment that the Veteran may have received at any VA health care facility June 2014.  All such available documents should be associated with the claims file

2.  Then, schedule the Veteran for a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

Specifically, in conducting range of motion tests of the right and left knee, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left and right knee joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed should be accompanied by supporting rationale.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


